DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 02/07/2019. Claims 17-32 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question includes the amended limitations “the velocity profile covering an entirety of the traveling route,” and “to correct the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections,” as the a velocity profile generation unit to generate a velocity profile indicating a change in velocity of a motor vehicle traveling a traveling route;” the generated velocity profile, a speed of the vehicle over time, was not established to include a velocity profile for the entirety of the travelling route, rather it appears per the disclosure the velocity profile is calculated as the vehicle travels. Similarly, the amended limitation “to correct the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections,” does not have sufficient basis in the disclosure as per paragraph [0007] “a velocity correction unit to correct the velocity profile based on the stop/nonstop;” and throughout the disclosure it appears the velocity profile correction is performed as the vehicle crosses or stops at an intersection. Claims 18-30 are also rejected under 35 USC 112(a) by virtue of their dependency on claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US Publication No. 2010/0145600) in view of Mahler (U.S Patent No. 8,972,145 B2) in further view of Hu et. al. (US Publication No. 2018/0057001).
Regarding claim 17:
Son discloses “A fuel efficiency estimation system comprising: processing circuitry to generate a velocity profile indicating a change in velocity of a motor vehicle traveling a traveling route where a plurality of intersections are present,“ (See Son Fig. 2 & [0060] “In detail, the calculating unit 240 calculates a profile of velocity Va at which the vehicle can pass the intersection B without waiting for the lights, using the condition information of the traffic signal device B (including lighting period information and phase information) and the inter-intersection distance D.”)
Son discloses “for the plurality of intersections, to calculate connected/disconnected operation between a traffic signal installed at each intersection and a traffic signal installed at an intersection adjacent to each intersection, as connection information,” (See Son [0053], Fig. 2 & Fig. 4, “…In detail, the traffic signal device condition information acquiring unit 150 acquires the condition information of the second traffic signal device 20, when the vehicle passes the stop line. The condition information includes lighting period information of the second traffic signal device 20 (e.g. yellow light-turning on time T.sub.Y/red light-turning on time T.sub.R/green light-turning on time T.sub.G of FIG. 3) and the phase information.”)
Son discloses “for the plurality of intersections, to correct a stop probability at each intersection, based on the connection information, a stop probability at which the motor vehicle stops at each intersection, and a stop probability at which the motor vehicle stops at the adjacent intersection,” (See Son [0068], Fig. 2 “The determining unit 220 determines whether the vehicle can pass the next intersection without waiting for the light, when driving at the driving velocity for reduction of fuel consumption Vt calculated by the calculating unit 240.”) Determining if a vehicle may pass an intersection without waiting for a light, by using traffic signal information and calculated velocity, is the same as calculating the probability the vehicle stops at an intersection, by using traffic signal information. 
Son discloses all of the elements of the current invention as stated above except “the velocity profile covering an entirety of the traveling route,” “and to judge stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection,” “to correct the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections,” & “and to calculate fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.”
Hu discloses “the velocity profile covering an entirety of the traveling route,” (See Hu [0021] “Algorithm 64 may be used to select a predetermined speed profile based on the forecasted driving events.” A predetermined speed (velocity) profile based on forecasted driving events is the same as a first generated velocity profile covering the entirety of a traveling route. & “to correct the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections,” (See Hu [0031] “At about location 210, an upcoming stopping event is detected as discussed above. The controller may recognize and opportunity to engage in an eco-approach towards the vehicle stop location. When stop is predicted but positive engine torque is still required (e.g. stop is too far away to coast), vehicle speed can be optimized to maximize engine efficiency by operating near a “sweet spot” operating condition.”
Mahler discloses “and to judge stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection,” The limitation “judge stop/nonstop” is interpreted as recording and analyzing stop predictions. (See Mahler Fig. 1, Col. 1 Lines 15-18 “The present invention relates to systems and methods for predicting traffic signal information, and for using the predicted traffic signal information to adjust the operation of an on-board system of a motor vehicle.” & Col 4. Lines 19-24, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. 
Mahler discloses “to correct the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections, and to calculate fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.” (See Mahler Col. 4 Lines 48-52, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The optimal velocity profiles are designed to reduce wait time at stop lights and fuel consumption.”)
Son, Maher, and Hu are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and Hu to provide a method to generate a first velocity profile, record and analyze stop predictions and vehicle travel history, to update a predicted velocity profile for calculating a more accurate fuel efficiency estimation. Doing so would allow for the new fuel efficiency estimate to further provide a driving route and optimized velocity profile to enable the vehicle to reduce wait times at stop lights and reduce fuel consumption.
Regarding claim 18: 
Son in combination with Mahler (herein Son modified) discloses “The fuel efficiency estimation system according to claim 17, wherein the processing circuitry, for the plurality of intersections, if the traffic signal installed at each intersection and the traffic signal installed at the adjacent intersection are connected, performs a correction of treating a sum of the stop probability at which the motor vehicle stops at each intersection and the stop probability at which the motor vehicle stops at the adjacent intersection, as a stop probability at which the motor vehicle stops at each intersection,” (See Mahler Fig. 1 Char. 220, &  Col 3. Lines 30-39 “Exemplary embodiments of the invention combine data from a plurality of different types of sources into a database, and analyze the data to make predictions regarding states of traffic signals. The data may include crowdsourced data and data obtained from other sources, such as traffic centers. For example, as shown in FIG. 1, the data may include GPS data 100, vehicle camera data 110, traffic center data 120, and/or traffic signal data 130. The GPS data 100 may include data from cellular telephones, cellular tower triangulation, vehicles, and/or navigation devices.”)
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and provide a method to record and analyze stop predictions and vehicle travel history, to update a predicted velocity profile for calculating a more accurate fuel efficiency estimation. Doing so would allow for the new fuel efficiency estimate to further provide a driving route and optimized velocity profile to enable the vehicle to reduce wait times at stop lights and reduce fuel consumption. 
Son modified further discloses “and if the traffic signal installed at each intersection and the traffic signal installed at the adjacent intersection are not connected, does not perform the correction.” (See Son Fig. 4) Son discloses not performing a correction of a stop prediction.  Not correcting the stop prediction from the traffic signal data does not change nor affect the disclosure of Mahler, and yields a known predictable result. 
Son as modified by Mahler does not explicitly disclose “and if the traffic signal installed at each intersection and the traffic signal installed at the adjacent intersection are not connected, does not perform the correction.” However, it would have been obvious to one of ordinary skill in the art, to modify Son to include the functionality of not calculating unconnected traffic signals, as obvious to try. There are a finite number of ways to perform this calculation, i.e. either the traffic signal is included because data can be retrieved from it, or it is excluded because data cannot be retrieved. Furthermore, the solution is predictable in that the calculation does not change, merely the input data.
Regarding claim 19:
Son modified further discloses “The fuel efficiency estimation system according to claim 18, wherein the processing circuitry calculates the connection information based on cartographic information and traffic signal control information as infrastructure information.” (See Son [0071], “On the other hand, the apparatus for informing an economical speed of a vehicle can calculate and provide traffic information for driving (driving velocity information) in advance before the driver passes the present intersection. However, it can be combined with a navigation system that displays the present location of a vehicle, using a GPS provided therein, and guides the driving course to the destination.”)
Regarding claim 20:
Son modified further discloses “The fuel efficiency estimation system according to claim 19, wherein the processing circuitry calculates the connection information for each of date and time attributes as attributes of date and time and stores the connection information.” (See Son Fig. 1, Claim 8 “acquiring a condition information of a traffic signal device at the next intersection at the intersection-passing time, by receiving a traffic signal information transmitted from a traffic information management server or the traffic signal device at the next intersection;”) Son discloses calculating the condition information from the 
Regarding claim 21:
Son modified by Mahler discloses “The fuel efficiency estimation system according to claim 19, wherein: the processing circuitry calculates the stop probability based on traveling history information collected from a motor vehicle previously traveling the traveling route.” (See Mahler Fig. 1 Char. 220, & Col 3. Lines 30-39 “Exemplary embodiments of the invention combine data from a plurality of different types of sources into a database, and analyze the data to make predictions regarding states of traffic signals. The data may include crowdsourced data and data obtained from other sources, such as traffic centers. For example, as shown in FIG. 1, the data may include GPS data 100, vehicle camera data 110, traffic center data 120, and/or traffic signal data 130. The GPS data 100 may include data from cellular telephones, cellular tower triangulation, vehicles, and/or navigation devices.”)
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and incorporate a reference of vehicle travelling history for calculating a traffic stop probability. Mahler discloses (Col. 2 Lines 9-12 “it would be desirable to provide an improved system and method for predicting traffic signal information that utilizes data from more than one source, and that uses advanced models and machine learning techniques that consider historical data.”)  Doing so would allow for the new fuel efficiency estimate to further provide a driving route and optimized velocity profile to enable the vehicle to reduce wait times at stop lights and reduce fuel consumption.
Regarding claim 22:
Son modified further discloses “The fuel efficiency estimation system according to claim 21, wherein the processing circuitry calculates the stop probability for each of date and time attributes as attributes of date and time and stores the stop probability.” (See Son [0043], “a passing time measuring unit 130 that measures the intersection-passing time of the vehicle;” “and a storing unit 400 that stores programs and involved data for achieving the present invention.”)
Regarding claim 23:
Son modified further discloses “The fuel efficiency estimation system according to claim 21, wherein the processing circuitry acquires position information including an origin and a destination, and” (See Son [0043], & Fig. 2 Char. 400, “a passing time measuring unit 130 that measures the intersection-passing time of the vehicle;” “and a storing unit 400 that stores programs and involved data for achieving the present invention.”)
Son modified by Mahler discloses “generates the velocity profile based on an acquisition date and time when the position information has been acquired and a traveling velocity for each of road sections configuring the traveling route when the traveling route is traveled with the date and time attributes of the acquisition date and time.” (See Mahler Col. 2 Lines 33-36 “The data also may include real-time and/or historical data from a traffic center. Further, the data may also include real-time data from the plurality of traffic signals. The data may be analyzed by modeling, data mining, and/or machine learning.” Also See Mahler Col. 4 Lines 49-63, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The optimal velocity profiles are designed to reduce wait time at stop lights and fuel consumption.”) Mahler discloses that the predictive traffic signal information may be generated from acquisition date and time.”
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and incorporate a reference of vehicle travelling history for calculating a traffic stop probability. Mahler discloses (Col. 2 Lines 9-12 “it would be desirable to provide an improved system and method for predicting traffic signal information that utilizes data from more than one source, and that uses advanced models and machine learning techniques that consider historical data.”)  Doing so would allow for the new fuel efficiency estimate to further provide a driving route and optimized velocity profile to enable the vehicle to reduce wait times at stop lights and reduce fuel consumption.
Regarding claim 24:
Son modified further discloses “The fuel efficiency estimation system according to claim 23, comprising: a motor vehicle device mounted on the motor vehicle traveling the traveling route and a fuel efficiency estimation device to communicate with the motor vehicle device, wherein the processing circuitry of the motor vehicle device transmits the position information to the fuel efficiency estimation device, and the processing circuitry of the fuel efficiency estimation device calculates the traveling route based on the position information.” (See Son [0050], “Further, the distance calculating unit 110 may receive location information, which is transmitted from a GPS satellite (not shown), through a location information communicating unit 330 and calculate the distance D, using the information. That is, it is 
Regarding claim 25:
Son modified by Mahler discloses “The fuel efficiency estimation system according to claim 24, wherein the processing circuitry of the motor vehicle device further transmits traveling history information indicating traveling history of the motor vehicle to the fuel efficiency estimation device, and the processing circuitry of the fuel efficiency estimation device accumulates the traveling history information.” (See Mahler Col 4. Lines 19-29 “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions. The results are not limited to a localized area, and can be used to predict SPAT information along the driver's entire route. In addition, accounting for specific route information may reduce the volume of data that is analyzed and increase the overall accuracy of the predictions.”)
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and incorporate a reference of vehicle travelling history for calculating a traffic stop probability. Mahler discloses (Col. 2 Lines 9-12 “it would be desirable to provide an improved system and method for predicting traffic signal information that utilizes data from more than one source, and that uses advanced models and machine learning techniques that consider historical data.”)  Doing so would allow for the new fuel efficiency estimate to further provide a driving route 
Regarding claim 26:
Mahler discloses “The fuel efficiency estimation system according to claim 25, wherein the processing circuitry calculates the stop probability based on the traveling history information collected from the motor vehicle previously traveling the traveling routes,” (See Mahler Col 3. Lines 30-39, & Fig. 1 Char. 220, “Exemplary embodiments of the invention combine data from a plurality of different types of sources into a database, and analyze the data to make predictions regarding states of traffic signals. The data may include crowdsourced data and data obtained from other sources, such as traffic centers. For example, as shown in FIG. 1, the data may include GPS data 100, vehicle camera data 110, traffic center data 120, and/or traffic signal data 130. The GPS data 100 may include data from cellular telephones, cellular tower triangulation, vehicles, and/or navigation devices.”)
Son modified further discloses “for the plurality of intersections, calculates the connected/disconnected operation between the traffic signal installed at each intersection and the traffic signal installed at the intersection adjacent to each intersection, as the connection information, ” (See Son Fig. 2 & Fig. 4, [0053] “…In detail, the traffic signal device condition information acquiring unit 150 acquires the condition information of the second traffic signal device 20, when the vehicle passes the stop line. The condition information includes lighting period information of the second traffic signal device 20 (e.g. yellow light-turning on time T.sub.Y/red light-turning on time T.sub.R/green light-turning on time T.sub.G of FIG. 3) and the phase information.”)
Son modified further discloses “generates the velocity profile indicating the change in velocity of the motor vehicle traveling the traveling route where the plurality of intersections are present,” (See Son Paragraph 60, “In detail, the calculating unit 240 calculates a profile of velocity Va at which the vehicle can pass the intersection B without waiting for the lights, using the condition information of the traffic signal device B (including lighting period information and phase information) and the inter-intersection distance D.”)
Son modified further discloses “for the plurality of intersections, corrects the stop probability at each intersection, based on the connection information, the stop probability at which the motor vehicle stops at each intersection, and the stop probability at which the motor vehicle stops at the adjacent intersection,” (See Son [0068], Fig. 2 “The determining unit 220 determines whether the vehicle can pass the next intersection without waiting for the light, when driving at the driving velocity for reduction of fuel consumption Vt calculated by the calculating unit 240.”) Determining if a vehicle may pass an intersection without waiting for a light, by using traffic signal information and calculated velocity, is the same as calculating the probability the vehicle stops at an intersection, by using traffic signal information. 
Mahler discloses “and judges the stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection,” The limitation “judges the stop/nonstop” is interpreted as a method to record and analyze stop predictions. (See Mahler Col 4. Lines 19-24, & Fig. 1 Char. 220, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions.”) Mahler discloses using data from previous stop predictions and machine learning to improve 
Mahler further discloses “corrects the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections, and calculates the fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.” (See Mahler Col 4. Lines 48-52, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The optimal velocity profiles are designed to reduce wait time at stop lights and fuel consumption.”)
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and provide a method to record and analyze stop predictions and vehicle travel history, to update a predicted velocity profile for calculating a more accurate fuel efficiency estimation. Doing so would allow for the new fuel efficiency estimate to further provide a driving route and optimized velocity profile to enable the vehicle to reduce wait times at stop lights and reduce fuel consumption.
Regarding claim 27:
Son modified further discloses “a motor vehicle device mounted on the motor vehicle traveling the traveling route, wherein the processing circuitry of the motor vehicle device calculates the traveling route based on the position information,” (See Son [0050] “Further, the distance calculating unit 110 may receive location information, which is transmitted from a GPS satellite (not shown), through a location information communicating unit 330 and calculate the distance D, using the information. That is, it is possible to calculate the distance 
Son modified by Mahler discloses “collects traveling history information indicating traveling history of the motor vehicle, accumulates the traveling history information, calculates the stop probability based on the traveling history information collected from the motor vehicle previously traveling the traveling routes” (See Mahler Col. 2 Lines 26-36, “The crowdsourced data may include real-time and/or historical data obtained from a plurality of vehicles. Further, the crowdsourced data may include global positioning system (GPS) data from cellular telephones, cellular tower triangulation, vehicles, and/or navigation devices. In addition, the crowdsourced data may include data from cameras embedded in vehicles. The data also may include real-time and/or historical data from a traffic center. Further, the data may also include real-time data from the plurality of traffic signals. The data may be analyzed by modeling, data mining, and/or machine learning. & Col. 4 Lines 19-24, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions.”) 
Son modified further discloses “for the plurality of intersections, calculates the connected/disconnected operation between the traffic signal installed at each intersection and the traffic signal installed at the intersection adjacent to each intersection, as the connection information, generates the velocity profile indicating the change in velocity of the motor vehicle traveling the traveling route where the plurality of intersections are present” (See Son Paragraph 60, “In detail, the calculating unit 240 calculates a profile of velocity Va at which the vehicle can pass the intersection B without waiting for the lights, using the 
Son modified further discloses “for the plurality of intersections, corrects the stop probability at each intersection, based on the connection information, the stop probability at which the motor vehicle stops at each intersection, and the stop probability at which the motor vehicle stops at the adjacent intersection” (See Son [0068], Fig. 2 “The determining unit 220 determines whether the vehicle can pass the next intersection without waiting for the light, when driving at the driving velocity for reduction of fuel consumption Vt calculated by the calculating unit 240.”) Determining if a vehicle may pass an intersection without waiting for a light, by using traffic signal information and calculated velocity, is the same as calculating the probability the vehicle stops at an intersection, by using traffic signal information. 
Son modified by Mahler further discloses “and judges the stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection,” The limitation “judges the stop/nonstop” is interpreted as a method to record and analyze stop predictions. (See Mahler Col 4. Lines 19-24, & Fig. 1 Char. 220, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions.”) Mahler discloses using data from previous stop predictions and machine learning to improve the accuracy of future predictions, which incorporates the limitation of judging a vehicle stop/nonstop. 
Son modified by Mahler further discloses “corrects the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections, and calculates the fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.” (See Mahler Col 4. Lines 48-52, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The optimal velocity profiles are designed to reduce wait time at stop lights and fuel consumption.”)
Regarding claim 28:
Son modified by Mahler discloses “The fuel efficiency estimation system according to claim 23, comprising: a motor vehicle device mounted on the motor vehicle traveling the traveling route, the processing circuitry of the motor vehicle device transmitting the position information and traveling history information indicating traveling history of the motor vehicle; (See Mahler Col. 2 Lines 26-30, “The crowdsourced data may include real-time and/or historical data obtained from a plurality of vehicles. Further, the crowdsourced data may include global positioning system (GPS) data from cellular telephones, cellular tower triangulation, vehicles, and/or navigation devices.)
Son modified by Mahler further discloses “a traveling history accumulation server to receive the traveling history information from the motor vehicle device and to accumulate the traveling history information;” (See Mahler Fig. 1 Col. 2 Lines 26-30, “The crowdsourced data may include real-time and/or historical data obtained from a plurality of vehicles. Further, the crowdsourced data may include global positioning system (GPS) data from cellular telephones, cellular tower triangulation, vehicles, and/or navigation devices.)
Son modified by Mahler further discloses “a stop probability calculation server to receive the traveling history information from the traveling history accumulation server and to calculate the stop probability based on the traveling history information;” (See Mahler Fig. 1 Char. 220, &  Col 3. Lines 30-39 “Exemplary embodiments of the invention combine data 
Son modified further discloses “a connection calculation server to receive the infrastructure information from the motor vehicle device and to calculate the connection information based on the infrastructure information; and” (See Son [0053], Fig. 2 & Fig. 4, “…In detail, the traffic signal device condition information acquiring unit 150 acquires the condition information of the second traffic signal device 20, when the vehicle passes the stop line. The condition information includes lighting period information of the second traffic signal device 20 (e.g. yellow light-turning on time T.sub.Y/red light-turning on time T.sub.R/green light-turning on time T.sub.G of FIG. 3) and the phase information.”)
Son modified further discloses “a fuel efficiency calculation server to receive the position information from the motor vehicle device, to generate the velocity profile indicating the change in velocity of the motor vehicle traveling the traveling route where the plurality of intersections are present,” (See Son [0060], “The calculating unit 240 calculates driving velocity for reduction of fuel consumption, using the inter-intersection distance D, the condition information of the traffic signal device B, the information on the amount of fuel consumption to the power of the vehicle, and the intersection-passing velocity Vp of the vehicle. In detail, the calculating unit 240 calculates a profile of velocity Va at which the vehicle can pass the intersection B without waiting for the lights, using the condition 
Son modified further discloses “for the plurality of intersections, to correct the stop probability at each intersection, based on the connection information, the stop probability at which the motor vehicle stops at each intersection, and the stop probability at which the motor vehicle stops at the adjacent intersection,” (See Son [0068], Fig. 2 “The determining unit 220 determines whether the vehicle can pass the next intersection without waiting for the light, when driving at the driving velocity for reduction of fuel consumption Vt calculated by the calculating unit 240.”) Determining if a vehicle may pass an intersection without waiting for a light, by using traffic signal information and calculated velocity, is the same as calculating the probability the vehicle stops at an intersection, by using traffic signal information. 
Son modified by Mahler further discloses “and to judge stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection,” The limitation “judge stop/nonstop” is interpreted as a method to record and analyze stop predictions. (See Mahler Col 4. Lines 19-24, & Fig. 1 Char. 220, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions.”) Mahler discloses using data from previous stop predictions and machine learning to improve the accuracy of future predictions, which incorporates the limitation of judging a vehicle stop/nonstop. 
Son modified by Mahler further discloses “to correct the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections, and to calculate fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.” (See Mahler Col 4. Lines 48-52, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The optimal velocity profiles are designed to reduce wait time at stop lights and fuel consumption.”)
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and provide a method to record and analyze stop predictions and vehicle travel history, to update a predicted velocity profile for calculating a more accurate fuel efficiency estimation. Doing so would allow for the new fuel efficiency estimate to further provide a driving route and optimized velocity profile to enable the vehicle to reduce wait times at stop lights and reduce fuel consumption.
Regarding claim 29:
Son modified by Mahler discloses “The fuel efficiency estimation system according to claim 21, comprising: a motor vehicle device mounted on the motor vehicle traveling the traveling route, the processing circuitry of the motor vehicle device transmitting traveling history information indicating traveling history of the motor vehicle;” (See Mahler Col 4. Lines 19-29 “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions. The results are not limited to a localized area, and can be used to predict SPAT information along the driver's entire route. In 
Son modified by Mahler further discloses “an information accumulation server to receive the traveling history information from the motor vehicle device, to accumulate the traveling history information, to receive the stop probability from the information generation calculator and to store the received stop probability, and to receive the connection information from the information generation calculator and to store the received connection information.” (See Mahler Col. 2 Lines 26-36, “The crowdsourced data may include real-time and/or historical data obtained from a plurality of vehicles. Further, the crowdsourced data may include global positioning system (GPS) data from cellular telephones, cellular tower triangulation, vehicles, and/or navigation devices. In addition, the crowdsourced data may include data from cameras embedded in vehicles. The data also may include real-time and/or historical data from a traffic center. Further, the data may also include real-time data from the plurality of traffic signals. The data may be analyzed by modeling, data mining, and/or machine learning.)
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and incorporate a reference of vehicle travelling history for calculating a traffic stop probability. Mahler discloses (Col. 2 Lines 9-12 “it would be desirable to provide an improved system and method for predicting traffic signal information that utilizes data from more than one source, and that uses advanced models and machine learning techniques that consider historical data.”)  Doing so would allow for the new fuel efficiency estimate to further provide a driving route 












Regarding claim 30:
Son modified further discloses “The fuel efficiency estimation system according to claim 29, wherein the processing circuitry of the motor vehicle device calculates a traveling route based on position information including an origin and a destination,” (See Son Fig. 2 & [0043] “a passing time measuring unit 130 that measures the intersection-passing time of the vehicle;” “and a storing unit 400 that stores programs and involved data for achieving the present invention.”)
Son modified further discloses “receives the stop probability and the connection information from the information accumulation server,” (See Son [0017-0018] “Further, the signal device condition information acquiring unit acquires condition information of the next traffic signal device, using traffic light information transmitted from a traffic information management server. Further, a determining unit that determines whether the vehicle can pass the next intersection without waiting for a light while driving at the calculated driving velocity for reduction of fuel consumption is further included.”) 
Son modified further discloses “generates the velocity profile indicating the change in velocity of the motor vehicle traveling the traveling route where the plurality of intersections are present,” (See Son Paragraph 60, “In detail, the calculating unit 240 calculates a profile of velocity Va at which the vehicle can pass the intersection B without waiting for the lights, using the condition information of the traffic signal device B (including lighting period information and phase information) and the inter-intersection distance D.”)
Son modified further discloses “for the plurality of intersections, to correct the stop probability at each intersection, based on the connection information, the stop probability at which the motor vehicle stops at each intersection, and the stop probability at which the motor vehicle stops at the adjacent intersection,” (See Son [0068], Fig. 2 “The determining unit 220 determines whether the vehicle can pass the next intersection without waiting for the light, when driving at the driving velocity for reduction of fuel consumption Vt calculated by the calculating unit 240.”) Determining if a vehicle may pass an intersection without waiting for a light, by using traffic signal information and calculated velocity, is the same as calculating the probability the vehicle stops at an intersection, by using traffic signal information. 
Son modified by Mahler discloses “and judges the stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection,” The limitation “judges the stop/nonstop” is interpreted as a method to record and analyze stop predictions. (See Mahler Col 4. Lines 19-24, & Fig. 1 Char. 220, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions.”) Mahler discloses using data from previous stop predictions and machine learning to improve the accuracy of future predictions, which incorporates the limitation of judging a vehicle stop/nonstop.
Son modified by Mahler further discloses “corrects the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections, and calculates the fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.” (See Mahler Col. 4 Lines 48-52, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The 
Son and Maher are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and provide a method to record and analyze stop predictions and vehicle travel history, to update a predicted velocity profile for calculating a more accurate fuel efficiency estimation. Doing so would allow for the new fuel efficiency estimate to further provide a driving route and optimized velocity profile to enable the vehicle to reduce wait times at stop lights and reduce fuel consumption.
Regarding claim 31
Son discloses “A fuel efficiency estimation method comprising: generating a velocity profile indicating a change in velocity of a motor vehicle traveling a traveling route where a plurality of intersections are present;” (See Son Fig. 2 & [0060] “In detail, the calculating unit 240 calculates a profile of velocity Va at which the vehicle can pass the intersection B without waiting for the lights, using the condition information of the traffic signal device B (including lighting period information and phase information) and the inter-intersection distance D.”) 
Son discloses “for the plurality of intersections, calculating connected/disconnected operation between a traffic signal installed at each intersection and a traffic signal installed at an intersection adjacent to each intersection, as connection information;” (See Son [0053], Fig. 2 & Fig. 4, “…In detail, the traffic signal device condition information acquiring unit 150 acquires the condition information of the second traffic signal device 20, when the vehicle passes the stop line. The condition information includes lighting period information of the 
Son discloses “for the plurality of intersections, correcting a stop probability at each intersection, based on the connection information, a stop probability at which the motor vehicle stops at each intersection, and a stop probability at which the motor vehicle stops at the adjacent intersection,” (See Son [0068], Fig. 2 “The determining unit 220 determines whether the vehicle can pass the next intersection without waiting for the light, when driving at the driving velocity for reduction of fuel consumption Vt calculated by the calculating unit 240.”) Determining if a vehicle may pass an intersection without waiting for a light, by using traffic signal information and calculated velocity, is the same as calculating the probability the vehicle stops at an intersection, by using traffic signal information. 
Son discloses all of the elements of the current invention as stated above except “the velocity profile covering an entirety of the traveling route;” “and judging stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection;” “correcting the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections;” & “and calculating fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.”
Hu discloses “the velocity profile covering an entirety of the traveling route;” (See Hu [0021] “Algorithm 64 may be used to select a predetermined speed profile based on the forecasted driving events.” A predetermined speed (velocity) profile based on forecasted driving events is the same as a first generated velocity profile covering the entirety of a traveling route. & “correcting the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections;” (See Hu [0031] “At about location 210, an upcoming stopping event is detected as discussed above. The controller may recognize and opportunity to engage in an eco-approach towards the vehicle stop location. When stop is predicted but positive engine torque is still required (e.g. stop is too far away to coast), vehicle speed can be optimized to maximize engine efficiency by operating near a “sweet spot” operating condition.”
Mahler discloses “and judging stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection;” The limitation “judging stop/nonstop” is interpreted as a method to record and analyze stop predictions. (See Mahler Col 4. Lines 19-24, & Fig. 1 Char. 220, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions.”) Mahler discloses using data from previous stop predictions and machine learning to improve the accuracy of future predictions, which incorporates the limitation of judging a vehicle stop/nonstop. 
Mahler discloses “and calculating fuel efficiency of the motor vehicle traveling the traveling route based on the corrected velocity profile.” (See Mahler Col 4. Lines 48-52, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The optimal velocity profiles are designed to reduce wait time at stop lights and fuel consumption.”)
Son, Maher, and Hu are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and Hu to provide a method to generate a first velocity profile, record and analyze stop predictions 














Regarding claim 32
Son discloses “A non-transitory computer readable medium storing a fuel efficiency estimation program that causes a computer to execute: a velocity profile generation process of generating a velocity profile indicating a change in velocity of a motor vehicle traveling a traveling route where a plurality of intersections are present;” (See Son Fig. 2 & [0060] “In detail, the calculating unit 240 calculates a profile of velocity Va at which the vehicle can pass the intersection B without waiting for the lights, using the condition information of the traffic signal device B (including lighting period information and phase information) and the inter-intersection distance D.”)
Son discloses “a connection calculation process of, for the plurality of intersections, calculating connected/disconnected operation between a traffic signal installed at each intersection and a traffic signal installed at an intersection adjacent to each intersection, as connection information;” (See Son [0053], Fig. 2 & Fig. 4, “…In detail, the traffic signal device condition information acquiring unit 150 acquires the condition information of the second traffic signal device 20, when the vehicle passes the stop line. The condition information includes lighting period information of the second traffic signal device 20 (e.g. yellow light-turning on time T.sub.Y/red light-turning on time T.sub.R/green light-turning on time T.sub.G of FIG. 3) and the phase information.”)
Son discloses “a stop judgment process of, for the plurality of intersections, correcting a stop probability at each intersection, based on the connection information, a stop probability at which the motor vehicle stops at each intersection, and a stop probability at which the motor vehicle stops at the adjacent intersection,” (See Son [0068], Fig. 2 “The determining unit 220 determines whether the vehicle can pass the next intersection without waiting for the light, when driving at the driving velocity for reduction of fuel consumption Vt calculated by the calculating unit 240.”) Determining if a vehicle may pass an intersection without waiting for a light, by using traffic signal information and calculated velocity, is the same as calculating the probability the vehicle stops at an intersection, by using traffic signal information.
Son discloses all of the elements of the current invention as stated above except “the velocity profile covering an entirety of the traveling route;;” “and judging stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection;” “a velocity correction process of correcting the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections;” & “and a fuel efficiency calculation process of calculating fuel efficiency of the motor vehicle traveling the traveling route based on the velocity profile corrected by the velocity correction process.”
Hu discloses “the velocity profile covering an entirety of the traveling route;;” (See Hu [0021] “Algorithm 64 may be used to select a predetermined speed profile based on the forecasted driving events.” A predetermined speed (velocity) profile based on forecasted driving events is the same as a first generated velocity profile covering the entirety of a traveling route. & “a velocity correction process of correcting the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections prior to the vehicle reaching any of the plurality of intersections;” (See Hu [0031] “At about location 210, an upcoming stopping event is detected as discussed above. The controller may recognize and opportunity 
Mahler discloses “and judging stop/nonstop of the motor vehicle at each intersection based on the corrected stop probability at each intersection;” The limitation “judging stop/nonstop” is interpreted as a method to record and analyze stop predictions. (See Mahler Col 4. Lines 19-24, & Fig. 1 Char. 220, “By using data from more than one type of source, exemplary embodiments of the invention may enable improved models that provide more accurate predictions of traffic signal information. Further, machine learning techniques are able to use historical data in order to further improve the accuracy of the predictions.”) Mahler discloses using data from previous stop predictions and machine learning to improve the accuracy of future predictions, which incorporates the limitation of judging a vehicle stop/nonstop. 
Mahler discloses “a velocity correction process of correcting the velocity profile based on the stop/nonstop at all intersections of the plurality of intersections; and a fuel efficiency calculation process of calculating fuel efficiency of the motor vehicle traveling the traveling route based on the velocity profile corrected by the velocity correction process.” (See Mahler Col 4. Lines 48-52, “Optimal velocity profiles may be generated based on the predictive traffic signal information and the internal information at step 320. The optimal velocity profiles are designed to reduce wait time at stop lights and fuel consumption.”)
Son, Maher, and Hu are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son to incorporate the teachings of Mahler and Hu .
Response to Arguments
Applicant’s arguments with respect to claims 17-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/               Examiner, Art Unit 3664                                                                                                                                                                                         

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664